UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22525 Managed Portfolio Series (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI53202 (Address of principal executive offices) (Zip code) James R. Arnold, President Managed Portfolio Series c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Ave, 5th Fl Milwaukee, WI53202 (Name and address of agent for service) (414) 765-6802 Registrant's telephone number, including area code Date of fiscal year end: June 30, 2013 Date of reporting period:June 30, 2013 Item 1. Reports to Stockholders. LK Balanced Fund Institutional Class Shares – LKBLX Annual Report www.lkfunds.com June 30, 2013 LK Balanced Fund August 1, 2013 Dear Fellow Shareholders, When we converted our partnership to a mutual fund one year ago, there was high anxiety about the stock market among investors.The European financial crisis was on everybody’s mind.The potential for an attack on Iran loomed.There was concern that the U. S. economy would falter, as the Federal Reserve had ended quantitative easing 2 (QE2).The federal budget deficit and the growing federal debt coupled with a dysfunctional congress and upcoming presidential election were constant sources of concern.Those were just a few of the worries investors confronted. As 2013 started, the big worry was the fiscal cliff.The next hurdle was the sequestration.All of those worries are now starting to feel like distant memories. Despite the difficulties, LK Balanced Fund returned a very respectable 15.46% for the year.So what has changed?Quantitative easing 3 was initiated in September, 2012, and we survived the 2012 election.Otherwise—the above-mentioned concerns—while slipping into the back ground, are still with us.As Warren Buffet once said, “It’s just that sometimes people focus on the myriad uncertainties that always exist while at other times they ignore them (usually because the recent past has been uneventful).”It is axiomatic that the lowest risk entry point for the market develops when the background fundamentals are at their worst. Uncertainties have been with us forever and they are just part of the investment scene.While these uncertainties cannot be ignored, the real job for us as investors is to focus on company fundamentals.It seems that buying quality companies at reasonable prices tends to work out over the long term. Sincerely, Kenneth W. Kroeker Thomas J. Sudyka, Jr. Bruce H. Van Kooten Opinions expressed are subject to change at any time, are not guaranteed and should not be considered investment advice. Past performance does not guarantee future results. Fund holdings and allocations are subject to change at any time and should not be considered a recommendation to buy or sell any security. Mutual fund investing involves risk.Principal loss is possible.Securities of mid-cap and small-cap companies may be more volatile and less liquid than the securities of large-cap companies.Foreign companies involve risks not generally associated with investment in the securities of U.S. companies, including risks relating to political, social and economic developments abroad and differences between U.S. and foreign regulatory requirements and market practices, including fluctuations in foreign currencies.The Fund’s investments in debt securities will be subject to credit risk, interest rate risk, prepayment risk and duration risk.Credit risk is the risk that an issuer will not make timely payments of principal and interest.Interest rate risk is the risk that the value of debt securities fluctuates with changes in interest rates (e.g. increases in interest rates result in a decrease in value of debt securities).Pre-payment risk is the risk that the principal on debt securities will be paid off prior to maturity causing the Fund to invest in debt securities with lower interest rates.Investments in below investment grade debt securities and unrated securities of similar credit quality as determined by the Adviser (commonly known as “junk bonds”) involve a greater risk of default and are subject to greater levels of credit and liquidity risk.The Fund may be exposed to liquidity risk when trading volume, lack of a market maker, or legal restrictions impair the Fund’s ability to sell particular securities at an advantageous price or in a timely manner. Must be preceded or accompanied by a prospectus. The LK Balanced Fund is distributed by Quasar Distributors, LLC. 1 LK Balanced Fund Value of $50,000 Investment (Unaudited) The chart assumes an initial investment of $50,000.Performance reflects waivers of fee and operating expenses in effect.In the absence of such waivers, total return would be reduced.Past performance is not predictive of future performance.Investment return and principal value will fluctuate, so that your shares, when redeemed may be worth more or less than their original cost.Performance assumes the reinvestment of capital gains and income distributions.The performance does not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Annualized Rates of Return as of June 30, 2013 One Year Five Year Ten Year Since Inception LK Balanced Fund(1)(2) 15.46% 1.60% 7.81% 8.45% Lipper Balanced Funds Index(3) 11.70% 5.29% 6.18% 8.02% Fund commenced operations on July 1, 2012. The performance data quoted for periods prior to July 1, 2012 is that of the L/K Limited Partnership #1 (the “Partnership”). The Partnership commenced operations on December 31, 1986. The Partnership was not a registered mutual fund and was not subject to the same investment and tax restrictions as the Fund. If it had been, the Partnership’s performance might have been lower. The Lipper Balanced Funds Index is an equally weighted index of the 30 largest U.S. Balanced Funds. 2 LK Balanced Fund Expense Example (Unaudited) June 30, 2013 As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, which may include but are not limited to, wire transfer fees; and (2) ongoing costs, including management fees; and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (January 1, 2013 – June 30, 2013). ACTUAL EXPENSES The first line of the table below provides information about actual account values and actual expenses. Although the Fund charges no sales load or transaction fees, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent. The example below includes, but is not limited to, management fees and other Fund expenses. However, the example below does not include portfolio trading commissions and related expenses, interest expense and other extraordinary expenses as determined under generally accepted accounting principles. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. HYPOTHETICAL EXAMPLE FOR COMPARISON PURPOSES The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if transactional costs were included, your costs may have been higher. Expenses Paid Beginning Account Ending Account During Period(1) Value (1/01/2013) Value (6/30/2013) (1/01/2013 to 6/30/2013) LK Balanced Fund Actual(2) LK Balanced Fund Hypothetical (5% return before expenses) Expenses are equal to the Fund’s annualized expense ratio for the most recent six-month period of 1.00%, multiplied by the average account value over the period, multiplied by 181/365 to reflect the one-half year period. Based on the actual returns for the six-month period ended June 30, 2013 of 7.10%. 3 LK Balanced Fund Allocation of Portfolio Net Assets (Unaudited) June 30, 2013 (% of Net Assets) Top Ten Holdings (Unaudited) June 30, 2013(1) (% of net assets) Chicago Bridge & Iron % GenCorp % Lincoln Electric Holdings % Kansas City Southern % Texas Pacific Land Trust % Pfizer % Anadarko Petroleum % Chevron % Thermo Fisher Scientific % Boeing % First American Government Obligations, Class Z, is excluded from the Top Ten Holdings. 4 LK Balanced Fund Schedule of Investments June 30, 2013 Description Shares Value COMMON STOCKS – 63.0% Consumer Discretionary – 6.8% Cato, Class A $ DIRECTV* Walt Disney Winnebago Industries* Consumer Staples – 2.5% Colgate-Palmolive ConAgra Foods Crimson Wine Group* Energy – 7.1% Anadarko Petroleum Chesapeake Energy Chevron Peabody Energy Financials – 9.5% Berkshire Hathaway, Class A* 2 Leucadia National Plum Creek Timber – REIT The St. Joe Company* Texas Pacific Land Trust Health Care – 8.9% Forest Laboratories* Laboratory Corporation of America Holdings* Pfizer Thermo Fisher Scientific Industrials – 16.4% Boeing Chicago Bridge & Iron Costamare GenCorp* Kansas City Southern Lincoln Electric Holdings See Notes to the Financial Statements 5 LK Balanced Fund Schedule of Investments – Continued June 30, 2013 Description Shares/Par Value COMMON STOCKS – 63.0% (CONTINUED) Information Technology – 1.8% Microsoft $ Materials – 8.4% Cemex SAB de CV* Compass Minerals International Freeport-McMoRan Copper & Gold Vulcan Materials Yamana Gold Telecommunication Services – 1.6% Vodafone Group – ADR Total Common Stocks (Cost $7,862,199) CORPORATE BONDS – 24.5% Consumer Discretionary – 2.6% McDonald’s 1.875%, 05/29/2019 $ Walt Disney 5.875%, 12/15/2017 Consumer Staples – 6.7% Archer-Daniels-Midland 4.479%, 03/01/2021 Campbell Soup 2.500%, 08/02/2022 Coca-Cola 7.125%, 08/01/2017 Kimberly-Clark 6.875%, 02/15/2014 Procter & Gamble 1.800%, 11/15/2015 William Wrigley Jr. Company 4.650%, 07/15/2015 Energy – 1.4% ConocoPhillips 6.650%, 07/15/2018 See Notes to the Financial Statements 6 LK Balanced Fund Schedule of Investments – Continued June 30, 2013 Description Par Value CORPORATE BONDS – 24.5% (CONTINUED) Financials – 4.8% Berkshire Hathaway 1.500%, 01/10/2014 $ $ 1.900%, 01/31/2017 Fannie Mae 3.000%, 09/24/2019 John Deere Capital 3.000%, 10/15/2013 Health Care – 3.7% Pfizer 4.650%, 03/01/2018 Stryker 4.375%, 01/15/2020 Wyeth 5.500%, 02/15/2016 Industrials – 2.4% Union Pacific Railroad Series 2004-2 5.214%, 09/30/2014 (a) United Parcel Service 2.450%, 10/01/2022 Information Technology – 1.7% Corning 7.530%, 03/01/2023 Intel 2.700%, 12/15/2022 Telecommunication Services – 1.2% Qwest 7.125%, 11/15/2043 Total Corporate Bonds (Cost $5,034,259) See Notes to the Financial Statements 7 LK Balanced Fund Schedule of Investments – Continued June 30, 2013 Description Shares/Par Value MUNICIPAL BONDS – 4.0% Blair, Nebraska Water System, Series C 3.500%, 12/15/2017 $ $ Colony, Texas Local Development Corporation, Series A 2.594%, 10/01/2020 La Vista, Nebraska Economic Development Fund 6.530%, 10/15/2017 Omaha, Nebraska Special Tax, Build America Bonds 4.130%, 10/15/2016 Total Municipal Bonds (Cost $813,047) U.S. GOVERNMENT SECURITIES – 2.8% U.S. Treasury Notes# 2.125%, 01/15/2019 1.125%, 01/15/2021 Total U.S. Government Securities (Cost $536,489) EXCHANGE TRADED FUNDS – 2.0% SPDR Barclays Capital High Yield Bond SPDR Gold Trust* Total Exchange Traded Funds (Cost $363,576) SHORT-TERM INVESTMENT – 5.9% First American Government Obligations, Class Z, 0.02%^ (Cost $1,250,292) Total Investments – 102.2% Cost ($15,859,862) Other Assets and Liabilities, Net – (2.2%) ) Total Net Assets – 100.0% $ * Non-income producing security. (a) Security purchased within the terms of a private placement memorandum, exempt from registration under Rule 144A of the Securities Act of 1933, as amended, and may be sold only to dealers in that program or other “qualified institutional buyers.” As of June 30, 2013, the value of this investment was $261,035 or 1.2% of total net assets. # U.S. Treasury inflation-protection securities (TIPS) are securities in which the principal amount is adjusted for inflation and the semiannual interest payments equal a fixed percentage of the inflation-adjusted principal amount. ^ Variable rate security – The rate shown is the rate in effect as of June 30, 2013. REIT – Real Estate Investment Trust ADR – American Depository Receipt See Notes to the Financial Statements 8 LK Balanced Fund Statement of Assets and Liabilities June 30, 2013 ASSETS: Investments, at value (cost $15,859,862) $ Cash Dividends & interest receivable Prepaid expenses Total assets LIABILITIES: Payable for investment securities purchased Payable to investment adviser Payable to affiliates Accrued expenses Total liabilities NET ASSETS $ NET ASSETS CONSIST OF: Paid-in capital $ Accumulated undistributed net investment income Accumulated undistributed net realized gain on investments Net unrealized appreciation on investments Net Assets $ Shares outstanding, unlimited number of shares authorized without par value Net asset value, redemption price and offering price per share $ See Notes to the Financial Statements 9 LK Balanced Fund Statement of Operations For the Year Ended June 30, 2013 INVESTMENT INCOME: Dividend income $ Less: foreign taxes withheld ) Interest income Total investment income EXPENSES: Investment adviser fees Fund administration & accounting fees Transfer agent fees Audit fees Compliance fees Legal fees Trustee fees Federal & state registration fees Custody fees Other Postage & printing fees Total expenses before reimbursement Less: reimbursement from investment adviser ) Net expenses NET INVESTMENT INCOME REALIZED AND UNREALIZED GAIN ON INVESTMENTS: Net realized gain on investments Net change in unrealized appreciation on investments Net realized and unrealized gain on investments NET INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ See Notes to the Financial Statements 10 LK Balanced Fund Statement of Changes in Net Assets Year Ended June 30, 2013 OPERATIONS: Net investment income $ Net realized gain on investments Net change in unrealized appreciation on investments Net increase in net assets resulting from operations CAPITAL SHARE TRANSACTIONS: Proceeds from shares sold Proceeds from shares issued from transfer-in-kind (Note 8) Proceeds from reinvestment of distributions Payments for shares redeemed ) Net increase in net assets resulting from capital share transactions DISTRIBUTIONS TO SHAREHOLDERS: From net investment income ) From net realized gains ) Total distributions to shareholders ) TOTAL INCREASE IN NET ASSETS NET ASSETS: Beginning of year — End of year, including accumulated undistributed net investment income of $97,743 $ See Notes to the Financial Statements 11 LK Balanced Fund Financial Highlights For a Fund share outstanding throughout the period. Year Ended June 30, 2013 PER SHARE DATA: Net asset value, beginning of year $ INVESTMENT OPERATIONS: Net investment income Net realized and unrealized gain on investments Total from investment operations LESS DISTRIBUTIONS: Dividends from net investment income ) Dividends from net capital gains ) Total distributions ) Net asset value, end of year $ TOTAL RETURN % SUPPLEMENTAL DATA AND RATIOS: Net assets, end of year (in millions) $ Ratio of expenses to average net assets: Before expense reimbursement % After expense reimbursement % Ratio of net investment income to average net assets: Before expense reimbursement % After expense reimbursement % Portfolio turnover rate 20 % See Notes to the Financial Statements 12 LK Balanced Fund Notes to the Financial Statements June 30, 2013 1.ORGANIZATION Managed Portfolio Series (the “Trust”) was organized as a Delaware statutory trust under a Declaration of Trust dated January 27, 2011. The Trust is registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as an open-end management investment company. The LK Balanced Fund (the “Fund”) is a diversified series with its own investment objectives and policies within the Trust. The investment objective of the Fund is long-term capital appreciation and current income. The Fund commenced operations on July 1, 2012.Costs incurred by the Fund in connection with the organization, registration, and the initial public offering of shares were paid by Lawson Kroeker Investment Management, Inc. (the “Adviser”).The Fund currently offers one class, the Institutional Class.The Fund may issue an unlimited number of shares of beneficial interest, with no par value. 2.SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant accounting policies consistently followed by the Fund in preparation of its financial statements. These policies are in conformity with generally accepted accounting principles in the United States of America (“GAAP”). Security Valuation – All investments in securities are recorded at their estimated fair value, as described in Note 3. Federal Income Taxes – The Fund complies with the requirements of subchapter M of the Internal Revenue Code of 1986, as amended, necessary to qualify as a regulated investment company and distributes substantially all net taxable investment income and net realized gains to shareholders in a manner which results in no tax cost to the Fund. Therefore, no federal income tax provision is required. As of and during the year ended June 30, 2013, the Fund did not have any tax positions that did not meet the “more-likely-than-not” threshold of being sustained by the applicable tax authority. As of and during the year ended June 30, 2013, the Fund did not have liabilities for any unrecognized tax benefits. The Fund recognizes interest and penalties, if any, related to unrecognized tax benefits on uncertain tax positions as income tax expense in the Statement of Operations. During the year ended June 30, 2013, the Fund did not incur any interest or penalties. The Fund is subject to examination by U.S. taxing authorities for the tax periods since the commencement of operations. Security Transactions, Income, and Distributions – The Fund follows industry practice and records security transactions on the trade date. Realized gains and losses on sales of securities are calculated on the basis of identified cost.Dividend income is recorded on the ex-dividend date and interest income is recorded on an accrual basis.Withholding taxes on foreign dividends have been provided for in accordance with the Fund’s understanding of the applicable country’s tax rules and regulations. Discounts and premiums on securities purchased are amortized over the expected life of the respective securities. The Fund distributes substantially all net investment income, if any, and net realized capital gains, if any, annually.Distributions to shareholders are recorded on the ex-dividend date.The treatment for financial reporting purposes of distributions made to shareholders during the year from net investment income or net realized capital gains may differ from their ultimate treatment for federal income tax purposes.These differences are caused primarily by differences in the timing of the recognition of certain components of income, expense or realized capital gain for federal income tax purposes.Where such differences are permanent in nature, GAAP requires that they be reclassified in the components of the net assets based on their ultimate characterization for federal income tax purposes.Any such reclassifications will have no effect on net assets, results of operations or net asset values per share of the Fund.For the year ended June 30, 2013 the Fund decreased accumulated net investment income by $1,545 and increased accumulated undistributed net realized gain by $1,545. 13 LK Balanced Fund Notes to the Financial Statements – Continued June 30, 2013 Use of Estimates – The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. 3.SECURITIES VALUATION The Fund has adopted authoritative fair value accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value, a discussion of changes in valuation techniques and related inputs during the period and expanded disclosure of valuation levels for major security types.These inputs are summarized in the three broad levels listed below: Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. Level 2 – Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. Following is a description of the valuation techniques applied to the Fund’s major categories of assets and liabilities measured at fair value on a recurring basis.The Fund’s investments are carried at fair value. Investment Companies – Investments in other mutual funds, including money market funds, are valued at their net asset value per share.To the extent these securities are actively traded and valuation adjustments are not applied, they are categorized in Level 1 of the fair value hierarchy. Equity Securities – Securities that are primarily traded on a national securities exchange shall be valued at the last sale price on the exchange on which they are primarily traded on the day of valuation or, if there has been no sale on such day, at the mean between the bid and ask prices.Securities traded primarily in the Nasdaq Global Market System for which market quotations are readily available shall be valued using the Nasdaq Official Closing Price (“NOCP”).If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation, or if there has been no sale on such day, at the mean between the bid and ask prices.To the extent these securities are actively traded and valuation adjustments are not applied, they are categorized in Level 1 of the fair value hierarchy. If the market for a particular security is not active, and the mean between bid and ask prices is used, these securities are categorized in Level 2 of the fair value hierarchy. Corporate and Municipal Bonds – Corporate and Municipal bonds, including listed issues, are valued at fair value on the basis of valuations furnished by an independent pricing service which utilizes both dealer-supplied valuations and formula-based techniques.The pricing service may consider recently executed transactions in securities of the issuer or comparable issuers, market price quotations (where observable), bond spreads, and fundamental data relating to the issuer.Most corporate and municipal bonds are categorized in Level 2 of the fair value hierarchy. 14 LK Balanced Fund Notes to the Financial Statements – Continued June 30, 2013 U.S. Government & Agency Securities – U.S. government & agency securities are normally valued using a model that incorporates market observable data such as reported sales of similar securities, broker quotes, yields, bids, offers, and reference data.Certain securities are valued principally using dealer quotations.U.S. government and agency securities are categorized in Level 2 of the fair value hierarchy depending on the inputs used and market activity levels for specific securities. Securities for which market quotations are not readily available, or if the closing price does not represent fair value, are valued following procedures approved by the Board of Trustees.These procedures consider many factors, including the type of security, size of holding, trading volume and news events.There can be no assurance that the Fund could obtain the fair value assigned to a security if they were to sell the security at approximately the time at which the Fund determines their net asset values per share.The Board of Trustees has established a Valuation Committee to administer, implement, and oversee the fair valuation process, and to make fair value decisions when necessary.The Board of Trustees regularly reviews reports that describe any fair value determinations and methods. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Fund’s securities as of June 30, 2013: Level 1 Level 2 Level 3 Total Common Stocks $ $
